DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2022 and 06/22/2022 have been considered by the examiner.  

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 06/22/2022. Claims 1-4 are pending in the current office action. Claim 1 has been amended by the applicant. 

Status of the Rejection
The drawing and claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) as being anticipated by Imada et al. (JP 2019-39693 A, 102(a)(1) art, wherein references are made to English equivalent US 2020/0182182 A1, 102(a)(2) art).
Regarding claim 1, Imada discloses a sensor element for a gas sensor ([title]) comprising:
an element base being a ceramic structure including a sensing part to sense a gas component to be measured (element body 2 is formed of a plurality of layers 17/11/15/16 that are formed of zirconia or alumina that includes a gas detection part 4 for measuring a gas component [Paras. 0059-0062; Fig. 4]); and
a leading-end protective layer being a porous layer to surround a predetermined range of said element base from a leading end portion on a side of said sensing part of said sensor element base (porous protective layer 3 is disposed to surround a predetermined range of the leading end of the sensor element 2 including the tip end face part 21/32 as shown in Fig. 1 [Para. 0051-0052]); wherein
said leading-end protective layer protrudes at only a first end portion thereof, said first end portion being an end portion of said leading-end protective layer opposite to a portion of said leading-end protective layer surrounding said leading end portion of said element base in a longitudinal direction of said element base (porous protective layer 3 protrudes at only “first end portion” 32 that is opposite the “leading end portion” 53 [Paras. 0052-53; see annotated Imada Fig. 1 below]); 
A/B ≥ 1.1 where A is maximum thickness of said leading-end protective layer and B is thickness of said leading-end protective layer in a base portion (the ratio of the thickness at end 32 “A” to the thickness at the middle and/or end 35 is ≥ 1.1 [Paras. 0052-0053; see annotated Imada Fig. 1 below]); and
said base portion is a portion of said leading-end protective layer that does not protrude (the middles section and/or the end 35 are the “base portion” that do not protrude relative to the protrusion at end 32 [see annotated Imada Fig. 1 below]).

    PNG
    media_image1.png
    481
    561
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Imada, as applied to claim 1 above, and further in view of Otsuka et al. (US 2014/0291150 A1).
Regarding claims 2, Imada discloses the limitations of claim 1 as discussed previously. 
Imada is silent on the protective layer being formed of plural layers and thus fails to teach the limitations of claim 2. 
Otsuka discloses a gas sensor element for a gas sensor [title] wherein the porous protection layer includes: 
an inner leading-end protective layer having a porosity of 30% to 90% (porous protection layer 20 is made up of an inner porous layer 21 that has a porosity from 50-75% [Paras. 0046, 0052, 0064; Figs. 3-5 and 7]); and
an outer leading-end protective layer having a porosity of 10 to 30% (porous protection layer 20 is further made up of an outer porous layer 23 that has a porosity of 30-50% [Paras. 0046, 0052, 0067; Figs. 3-5 and 7]).
Otsuka further teaches that by means of the outer porous layer having porosity lower than that of the inner porous layer, the outer porous layer having reduced porosity effectively traps poisoning Substances and water droplets, and thus poisoning Substances and water are unlikely to reach the detection portion. Furthermore, by means of the inner porous layer having porosity higher than that of the outer porous layer, the total volume of Voids (empty spaces) contained in the inner porous layer increases, thereby imparting thermal insulation property to the inner porous layer. Therefore, even when the outer porous layer is cooled by adhesion of water, the detection portion located on the inner side is unlikely to be suddenly cooled. Even in a state where the detection portion is heated by means of a heater, damage to the gas sensor element caused by adhesion of water can be effectively suppressed [Para. 0011]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the single layer protective layer of Imada with a multi-layer porous protective layer because Otsuka teaches that the multilayer porous protective layer with porosities in the disclosed range offers the benefits of trapping poisoning substances in the outer layer, imparting thermal insulation properties, and prevent damage to the sensor element caused by adhesion of water [Para. 0011]. Furthermore, the simple substitution of one known for another (i.e., one porous protective layer for another porous protective layer) is likely to be obvious when predictable results are achieved (i.e., protecting the leading end of the sensor element) [MPEP § 2143(B)]. Given the teachings of Otsuka regarding the porosities of the inner and outer porous protective layer, it would have been obvious to have selected and utilized porosities within the disclosed range of Otsuka, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Regarding the limitations “said inner leading-end protective layer has a protrusion so that said leading-end protective layer protrudes at said first end portion” and “said inner leading-end protective layer is externally exposed at said first end portion of said leading-end protective layer”, these limitations would inherently occur or otherwise be obvious to one skilled in the art. Imada teaches the “protrusion” of the protective layer at end 32 that is in fluid communication with the end 35 as shown in annotated Fig. 1 above. It would be obvious for either one of or both of the porous protective layers 21/23 of Otsuka to protrude to create such feature. Examiner further notes that both layers 21/23 of Otsuka are porous layers and thus both of these layers would be “externally exposed” to gas environment by virtue of their porosities. 
Regarding claims 3-4, Imada discloses the limitations of claim 2 as discussed previously. 
Imada is silent on the protective layer being formed of plural layers and thus fails to teach the limitations of claims 3-4. 
Otsuka teaches, however, wherein the porous protective layer has a thickness of 300μm or more; said inner leading-end protective layer has a thickness of 50 μm to 1500 μm in said base portion; and said outer leading-end protective layer has a thickness of 20 μm to 300 μm in said base portion, of instant claim 3, and said base portion has a thickness of 400 μm or more, of instant claim 4 (inner porous layer has a thickness of 20 to 800 μm and the outer porous layer has a thickness of 100 to 800 μm [Paras. 0065-0068] including, for example, wherein the inner porous layer has a thickness of 200 μm and the outer porous layer has a thickness of 200 μm for a combined thickness of 400 μm [Paras. 0111-0112]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inner and outer porous layers with thicknesses in the disclosed range of Otsuka, including those amounts that overlap within the claimed range, for the reasons discussed above in Para. 16 [Otsuka Para. 0011]. Furthermore, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Response to Arguments
Applicant's arguments/amendments filed 06/22/2022 with respect to the objections to the drawings and claims have been fully considered and are persuasive. The objections to the drawings and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 6-8, filed 06/22/2022, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered but are moot in light of the amended rejection necessitated by the amended claims. Applicant’s arguments that are pertinent are addressed below.

Applicant’s Argument #1
Applicant argues that Fig. 15 shows a protrusion at both ends and thus fails to teach wherein the protrusion is only at a first end portion. Applicant further argues that the claims have been amended to clarify that the protrusion occurs at only an end opposite to the portion of the leading-end protective layer surrounding the leading end portion. 
Examiner’s Response #1
Examiner agrees that the amendments overcome the embodiment of Fig. 15. However, the amended limitations still read upon the embodiment of Fig. 1 wherein there is a protrusion at only one end. The limitations of the claim do not specify which end is considered the “leading end portion” and which end is considered the “first end portion” and thus by broadest reasonable interpretation, in view of the disclosure, the requirements of the claim are only that these portions are opposite of one another and that the protrusion is at the “first end portion”, which is demonstrated in the annotated Fig. 1 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noboriguchi et al. (UJP 2009080099 A) disclose wherein the porous protective layer is made of plural layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795